Title: To John Adams from James Lovell, 1 October 1779
From: Lovell, James
To: Adams, John


     
      
       1 October 1779
      
     
     The Resolve of the 26th. of Sepr. for appointing a Minister plenipotentiary for Spain was reconsidered on the 27th. and the words in lieu of a Commissioner were added, by the Urgency of Brother Gerry least our State should appear to be against an Alliance with Spain. On this Mass: was divided and Sth. Carolina. All the rest stood as the day before.
     On the 28th. Order for Tomorrow for appointing Secretaries and a Person to examine accounts in Europe agreable to the Resolve of Augst. 6th.
     The Nominations you know except in the last Case Mr. Joshua Johnston Brother to Gov. Johnston of Maryland.
     A Committee to draught a Commission for Spain and Commissions for the Secretaries.
     Another Committee to report Salaries. Mathews Gerry Root
     
     
      29th.
     
     Carmichael for Spain. Mr. Searles name being previously withdrawn. I wish therefore you would blot it from my former letter as it is blotted from our Journals.
     Mr. Dana for Peace
     Col. John Laurens, for France
     Mr. Joshua Johnstone for Accounts
     Committee reported Salaries
      
     
      Oct. 1
     
     Report of the Committee recommitted upon my Suggestions as to unde derivetur.
     Your Return in the Frigate which brought you must be more agreable than even one of ours with a new set of Faces. If Dana does not consent, The answer should be immediate. For though I do not think the Door for your Business is yet opening, the Delay of the Frigate is to be considered, not withstanding Mr. G——d has kept ours more than two Months.
     I wish heartily I could render you such Service as I think Dana can. It is tripping no Man to become your Secretary though in a former Case I should have been charged with putting my foot against the faithful Bancroft.
     Pray miss no possible Chance to inform A L of what has happened. It may reach him before an Authenticated account by Mr. Jay; and be a warning to take his Measures. I want him immediately here to see his Suit which was commenced 3 or 4 days ago. He can have no Accounts to cause Delay. And as he has Power to borrow Money; he cannot be obliged to apply to F——. I will suggest the Thought of empowering you to make sure of a Loan if possible. I am persuaded the English would many of them seize the Opportunity of serving Us and themselves all under one.
     You will have a decent Commission this Time. I wish I could see your old one; as do the Secretary and Mr. Laurens between whom there have been formal Proceedings in doors respecting some Indecencies of the former.
     
      Yr. affectte
      J L
     
    